Citation Nr: 0524961	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  90-43 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, based on exposure to radiation.


REPRESENTATION

Appellant represented by:	Jonathan M. Coleman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran, who served on active duty from May 1942 to 
November 1945, died in July 1952.  The appellant is the 
surviving spouse of the deceased veteran.

When this appeal was last before the Board of Veterans' 
Appeals (Board or BVA) in November 2003, it was remanded to 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, Regional Office (RO) for further development and 
readjudication.  The appeal was previously remanded in 
February 1991, in November 1994, after the U.S. Court of 
Appeals for Veterans Claims (Court) vacated a May 1992 
decision of the Board, and in April 1997, June 1998, and June 
2003.

In its June 2003 Remand, the Board noted that there was a 
question as to whether Jonathan M. Coleman, Attorney at Law, 
continued to represent the appellant in this matter.  The 
Board noted that the attorney did not respond to a March 2003 
letter in which the Board requested clarification of the 
status of the appellant's representation.  The appellant has 
not advised VA of any change to her representation.  
Accordingly, the attorney continues to be recognized as the 
appellant's representative.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the appellant 
have been met.

2.  Acute monocytic leukemia was not shown in service, or for 
several years thereafter.

3.  There is no objective evidence that the veteran was 
exposed to ionizing radiation in service during his official 
duties in service, and the evidence and opinions of record 
establish that it is unlikely that acute monocytic leukemia 
resulted from any exposure to ionizing radiation incurred 
while not on official duties, such as if the veteran traveled 
to Nagasaki.


CONCLUSION OF LAW

The veteran's acute monocytic leukemia was not incurred in or 
aggravated by service, or any incident thereof, to include 
exposure to ionizing radiation, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's exposure to 
ionizing radiation while stationed in Nagasaki caused the 
leukemia that resulted in the veteran's death in 1952, less 
than seven years after his separation from service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the appellant submitted her claim in 1989, more 
than 10 years prior to the enactment of the VCAA.  In the 
more than 16 years of the pendency of her claim, the 
appellant has been offered numerous opportunities to submit 
evidence.  She has not indicated that there is any additional 
documentary or objective evidence to support her contention 
that the veteran indicated he had been in Nagasaki, and she 
has contended that records of the veteran's presence in 
Nagasaki should be contained in official military department 
records.  The claims file is replete with VA's attempts to 
obtain records pertaining to the veteran's service from all 
sources during the lengthy procedural history of this case, 
which includes an appeal to the Court and six Remands by the 
Board.  

In July 2003, following the Board's June 2003 remand, the RO 
furnished the appellant the complete text of 38 C.F.R. § 
3.159 as revised to incorporate and implement the VCAA.  The 
Board again remanded the claim in November 2003 for further 
development in accordance with the provisions of 38 C.F.R. § 
3.311 and to obtain a revised reconstructed dose estimate for 
the veteran's radiation exposure.  The appellant was again 
advised of the provisions of the VCAA in January 2005, and 
was afforded an opportunity to present evidence.  The RO's 
January 2005 letter to the appellant advised her of each of 
the elements the Court discussed in Pelegrini.  Finally, the 
March 2005 supplemental statement of the case again included 
in the complete text of 38 C.F.R. § 3.159.  

As the appellant has been notified of the provisions of the 
VCAA, and notice has also been provided to her attorney, and 
the appellant has had more than two years to respond to 
notice of all elements under the VCAA, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board notes, in particular, that the claim has been 
Remanded by the Board six times, and each Remand has included 
an opportunity for the appellant to submit additional 
information, and each Remand has provided the appellant with 
information as to what evidence might assist in 
substantiating the claim.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Applicable law and regulations

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in active military, naval, 
or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of leukemia if the disorder was manifested to a degree 
of 10 percent or more, within the first post service year.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed leukemia (other than chronic 
lymphocytic leukemia), it is presumed that the disease was 
incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed leukemia, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of the 
exposure, whether there is a reasonable possibility that the 
disease was incurred in service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude direct incurrence, service connection may 
be established based on medical evidence of a current disease 
etiologically related to inservice events.  Combee v. Brown, 
34 F.3d 1039, 1043-45 (Fed. Cir. 1994).  The Board has 
carefully reviewed this appeal under all four of the legal 
theories by which service connection could be granted for the 
veteran's acute monocytic leukemia.

As to the first, all of the evidence shows that acute 
monocytic leukemia first became manifest several years after 
the veteran's 1945 separation from service.  The veteran's 
death certificate reflects that his death in 1952 was due to 
acute, rather than chronic, monocytic leukemia.  There is no 
evidence that the veteran's acute monocytic leukemia was 
manifested in service or within the first post service year, 
so service connection on a direct basis or a presumptive 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.309(a).

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), include acute monocytic 
leukemia.  

In this case, however, all the evidence of record reflects 
that the veteran did not participate in service in a 
"radiation-risk activity" as that term is defined by 
applicable law.  Although the appellant contends that the 
veteran either was stationed in Nagasaki, or visited 
Nagasaki, the service personnel records available, including 
the records which reflect where the veteran's unit was 
stationed and the records which reflect that the veteran was 
present with his unit, establish that the veteran was not 
stationed in Nagasaki and did not participate in the 
occupation of Nagasaki.  There is no evidence of record which 
conclusively demonstrates that it would have been impossible 
for the veteran to have visited Nagasaki, such as during a 
period of authorized leave, but the record demonstrates that 
he did not have official duties in Nagasaki.  Consequently, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d).

As to the third method of establishing service connection, 
acute monocytic leukemia is a radiogenic disease listed in 38 
C.F.R. § 3.311.  In this regard, the regulation does not 
create a presumption for service connection; it merely 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of exposure to ionizing radiation, 
and that the evidence be of such character as to enable 
qualified personnel to prepare a dose estimate.

In this case, the veteran's service medical and personnel 
records are devoid of evidence confirming exposure to 
ionizing radiation.  Numerous inquiries as to the veteran's 
activities in Japan have been pursued.  Following the Board's 
Remand of the claim in February 1990, inquiry was directed to 
the Defense Nuclear Agency.  In March 1990, that agency 
advised VA that the veteran, who served as a pharmacist's 
mate, arrived in Japan aboard the USS HAMBLIN, which landed 
at Sasebo, Japan, in September 1945.  The veteran was 
transported a few miles west to his duty station at Ainoura, 
Japan.  The records indicated that the veteran was no closer 
than 30 miles to Nagasaki and 170 miles southeast of 
Hiroshima, and would not have been at risk of exposure to 
radiation from either city.

The appellant submitted a letter from the Department of the 
Navy dated in November 1978.  That letter indicated that the 
dates during which the veteran might have been in Nagasaki 
had not been established, and that the exact locations where 
the veteran was stationed had not been determined.

In February 1991, the Board directed review of the claim by 
the Chief Medical Director.  By a May 1991 medical opinion, 
the Chief Medical Director determined that, if the veteran 
had been stationed in Nagasaki, he would have received less 
than one rem of ionizing radiation, including through 
inhalation and ingestion as well as external radiation, 
although his presence in Nagasaki was not substantiated.  The 
Chief Medical Director stated that, with exposure to less 
than 1.9 rads of ionizing radiation, there was a 99 percent 
likelihood that there was no reasonable possibility that the 
veteran's leukemia which caused his death in 1952 was the 
result of exposure to ionizing radiation.

By a July 1994 decision, the Court vacated the Board's May 
1992 denial of the appellant's claim, and directed VA to go 
beyond official Defense Nuclear Agency documentation and 
search all relevant government and civilian records which 
might be relevant to the appellant's contention that the 
veteran was in Nagasaki while stationed in Japan.  By a 
Remand issued in April 1997, the Board directed that morning 
reports and unit records for the veteran's unit be obtained 
and reviewed.  In June 1997, the Defense Special Weapons 
Agency stated that unit muster rolls for the veteran's unit 
confirmed the veteran's location in Sasebo and Ainoura and 
failed to document that the veteran spent any time in 
Nagasaki.

In a June 1998 remand, the Board requested that morning 
reports or other records of the veteran's daily activities be 
obtained.  In July 1999, the RO advised the appellant that VA 
was attempting to locate and retrieve copies of Marine Corps 
records, including morning reports, for the veteran.  In 
October 2000, the Personnel Management Support Branch, Marine 
Corps, provided records reflecting that the veteran arrived 
at Sasebo, Japan, and was transported by truck to Kyushu, 
Japan.

The RO also obtained a fact sheet from the Defense Threat 
Reduction Agency, which listed units involved in the 
occupation of Nagasaki.  The veteran's unit was not listed.  

Following the Board's June 2003 remand, a request to the 
Defense Threat Reduction Agency for a revised radiation dose 
assessment was issued in April 2004.  By a December 2004 
response, the Defense Threat Reduction Agency determined 
that, because the veteran was located at Sasebo, Japan, and 
Ainoura, Japan, approximately 30 miles from Nagasaki, there 
was no potential for exposure to ionizing radiation.  The 
numerous inquiries conducted have disclosed no evidence that 
the veteran had official duties in Nagasaki.

Under 38 C.F.R. § 3.311, once all evidence of radiation 
exposure has been obtained, the claim will be referred to the 
VA Under Secretary for Benefits for preparation of a dose 
estimate.  In this case, the claim has not been referred to 
the Under Secretary because there is no objective evidence 
confirming that the veteran was exposed to ionizing radiation 
during his service.  Without such evidence, there is no basis 
for referral for preparation of a dose estimate.  

It would be fruitless to forward the claim for review with 
the information that the appellant contends that the veteran 
was in Nagasaki, perhaps in an unofficial capacity, since 
there is no evidence that the veteran was in Nagasaki for 
official duties and the veteran has a "zero" dose estimate.  
Even if referred on this basis, the reviewer would have no 
basis for preparing a dose estimate which might be more 
favorable to the appellant than the current "zero" 
estimate.  VA is not required to forward a claim to the Under 
Secretary for Benefits for review when the veteran has a 
"zero" dose estimate.  Based on the above, service connection 
cannot be granted pursuant to 38 C.F.R. § 3.311.

The absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this case, the appellant has indicated that the 
veteran, before his death, told her he had been stationed in 
a hospital in Nagasaki.  The service medical records, 
however, are inconsistent with this statement by the veteran.  
The Board notes that although the veteran's duty location, 
approximately 30 miles from Nagasaki, was too far from 
Nagasaki to expose him to ionizing radiation, was 
nevertheless relatively close to Nagasaki, and Nagasaki may 
certainly have been the largest nearby city, so that it is 
perfectly credible that the veteran indicated he was "at" 
Nagasaki, even though he was not, according to the service 
department records, actually stationed in that city.  In any 
event, although the appellant clearly believes that the 
veteran was stationed "in" Nagasaki, the service department 
records are inconsistent with that testimony, and the 
evidence is against a finding that the veteran's official 
duties were within the city of Nagasaki, although it is 
possible that he may have unofficially been present in the 
city at some time during the months he was stationed in the 
Sasebo and Ainoura area.  

As to the fourth method of establishing service connection 
under Combee, direct service connection can be established 
for a disorder claimed to be a result of exposure to ionizing 
radiation by showing that the disease or malady was incurred 
during or aggravated by service, a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee, 34 F.3d at 1043.  Even if one were 
to suppose that the veteran visited Nagasaki while not on 
official duties, the evidence of record establishes that 
there would be an extremely low likelihood (less than 1 
percent) that the veteran might have incurred the acute 
leukemia which caused his death in 1952 as a result of 
exposure to ionizing radiation while stationed in Japan.  

In the absence of any confirmation that the veteran was 
exposed to ionizing radiation during official duties or that 
any exposure while unofficially visiting Nagasaki at least as 
likely as not resulted in his leukemia, it would be 
unreasonable for the Board to find that the evidence 
established that his acute monocytic leukemia was the result 
of such exposure.  Thus, the preponderance of the evidence is 
against establishing service connection under Combee.

The preponderance of the evidence is against service 
connection for the cause of the veteran's death from acute 
monocytic leukemia, including on the basis of exposure to 
radiation.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim must be 
denied.  


ORDER

The appeal for service connection for the cause of the 
veteran's death, including on the basis of exposure to 
radiation, is denied.




	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


